Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  May 23, 2012                                                       Robert P. Young, Jr.,
                                                                               Chief Justice

  144144-5                                                           Michael F. Cavanagh
                                                                           Marilyn Kelly
  144159                                                             Stephen J. Markman
                                                                     Diane M. Hathaway
                                                                         Mary Beth Kelly
  FARMERS INSURANCE EXCHANGE,                                            Brian K. Zahra,
                                                                                    Justices
           Plaintiff-Appellee,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE CO.,
           Plaintiff-Appellant,
  v
                                               SC: 144144
                                               COA: 298984
                                               Mason CC: 09-000035-NF
  MICHIGAN INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE CO.,
           Plaintiff-Appellant,
  v
                                               SC: 144145
                                               COA: 298985
                                               Mason CC: 09-000172-NF
  MICHIGAN INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

  FARMERS INSURANCE EXCHANGE,
           Plaintiff-Appellant,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE CO.,
           Plaintiff-Appellee,
                                                                                                               2


v
                                                                  SC: 144159
                                                                  COA: 298984
                                                                  Mason CC: 09-000035-NF
MICHIGAN INSURANCE COMPANY,
          Defendant-Appellee.

_________________________________________/

       On order of the Court, the applications for leave to appeal the October 18, 2011
judgment of the Court of Appeals are considered, and they are GRANTED, limited to the
issue whether the “primary purpose / incidental nature” test for determining whether a
commercial vehicle is being used in the business of transporting passengers is consistent
with the language of MCL 500.3114(2), and, if so, whether it was applied properly to the
facts of this case.

       The Insurance Institute of Michigan and the Insurance and Indemnity Law Section
of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or
groups interested in the determination of the issue presented in this case may move the
Court for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 23, 2012                        _________________________________________
       p0516                                                                 Clerk